Citation Nr: 1531809	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthralgia.

2.  Entitlement to an increased rating for a right femur fracture.

3.  Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 1975 and from October 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at a hearing before the undersigned by videoconference in March 2015.

The claims for increased ratings for a right femur fracture and left knee disability are remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the rating period on appeal, right knee arthralgia has been manifested by complaints of pain with functional impairment comparable to limitation of right knee flexion to 30 degrees.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but not higher, for right knee arthralgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the March 2011 rating decision granted service connection for right knee arthralgia, that claim is now substantiated.  Therefore, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The relevant criteria have been provided to the Veteran, including in the November 2012 statement of the case and in a July 2014 RO decision.  In March 2011 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that VA's duties to notify and assist are met.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

A March 2011 rating decision granted service connection for right knee arthralgia and assigned a 10 percent rating, effective January 31, 2011.

At the March 2015 Board hearing, the Veteran indicated that his right knee disability was currently being treated primarily with medications.  The Veteran stated that he had also been issued braces and a cane to help with walking and to prevent falls.  Walking any distance tended to worsen his knee.  He had not tried any physical therapy or injections for the right knee since 2011.  He also had pain upon repetitive motion of the right knee and was unable raise the knee up and down.  Right knee symptom flare-ups could sometimes last from two or three days to a week.  Although he had not fallen, he had to be careful when walking as he sometimes had to catch himself to avoid falling.  While he did not always wear a brace, he always had a cane close by.  He tried to avoid stairs and bending low.  His knee sometimes swelled during flare-ups and produced limited range of motion.  As his foot sometimes slipped off the gas pedal, he only drove very short distances.

VA examinations in February 2011 and July 2014 have revealed diagnoses of right knee arthralgia.  The February 2011 VA examiner essentially stated that the Veteran's right knee arthralgia was secondary to a service-connected right femur fracture.  X-rays of the right knee did not show arthritis.

Lay statements from the Veteran's acquaintances and neighbor have noted a decline in the Veteran's over-all activity due to knee problems with an increased reliance on a knee brace and cane.  The Veteran's neighbor indicated that he had to help the Veteran perform simple chores such as lifting his garbage.

As for ratings in excess of 10 percent based on limitation of flexion or extension of the right knee, medical records, including VA examinations in February 2011 and July 2014, have revealed full right knee extension and right knee flexion to no less than 120 degrees.  Based on the above findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261.

The medical findings do not establish loss of right knee flexion or right knee extension to a compensable degree, and separate ratings are not appropriate for limitation of flexion and extension.

The medical findings do not show recurrent subluxation or lateral instability.  While the Veteran has reported the use of a cane and braces, the February 2011 and July 2014 VA examiners both specifically indicated that the Veteran did not have right knee instability, and the July 2014 VA examiner noted that both Lachman and drawer tests were normal.  Accordingly, the Board finds that a separate rating is not warranted as recurrent lateral instability or subluxation is not shown by the record.

There is no evidence that the Veteran has had dislocated or removed semilunar cartilage or frequent episodes of locking or effusion in the right knee.  Therefore, an increased or separate rating under Diagnostic Code 5258 or 5259 is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2011 VA examiner indicated that the Veteran's right knee disability limited the Veteran from walking more than one quarter mile and prevented him from shopping and engaging in recreation.  The February 2011 VA examiner also indicated that the Veteran's ability to drive, perform chores, and exercise was severely impacted by the right knee disability.  The findings from the February 2011 VA examiner are confirmed by the Veteran's Board hearing testimony and the numerous lay statements submitted in support of the Veteran's claim from acquaintances and a neighbor.  

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran, and the authors of the lay statements, are competent to give evidence about what they observe or experience concerning the Veteran's right knee disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Based on the statements, including the Veteran's credible testimony concerning right knee flare-ups, and objective findings from the medical personnel who have examined the Veteran, and resolving reasonable doubt in favor of the Veteran, the Board finds that a disability picture comparable to having right knee flexion limited to 30 degrees is shown, and the Board finds that a 20 percent initial rating for right knee arthralgia is warranted under Diagnostic Code 5260 for the entire appeal period.

The Board finds that the criteria for a rating greater than 20 percent, or for any separate rating are not met.  The preponderance of the evidence is against the assignment of any higher or separate rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating fails to reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then either the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's right knee arthralgia and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The right knee has been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected right knee disability.  In addition, the Veteran's right knee symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 20 percent, but not greater, for right knee arthralgia is granted.


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A July 2014 rating decision continued 10 percent ratings for a right femur fracture and a left knee disability.  In January 2015, the Veteran submitted a notice of disagreement to that decision.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issues of entitlement to increased ratings for a right femur fracture and left knee arthritis.  Notify the Veteran of his appeal rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


